DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 4-12 and 20-29 have been examined. 
Claims 2-3 and 13-19 have been canceled by the Applicant.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-12 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, claims 1, 4-12 and 21-29 are directed to a computing system, claim 20 is directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite enforcing rights/license which is an abstract idea. Specifically, the claims recite “selectively lock use of one or more system resources…; visually recognize a data…; receive the usage allowance…; unlock use of the some to all of the one or more…; … lock the use of the one or more system resource..; visually recognize a second data…; unlock use of the some to all of the one or more…” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for recognizing tag identifying a usage allowance, unlocking use of system resource, after limited time define by the usage allowance locking the system resources , which is a process that deals with commercial or legal interactions, and more specifically involves enforcing a rights/license. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, physical computing processor, storage device, data-encoded tag merely use a computer as a tool to perform an abstract idea. Specifically, the physical computing processor, storage device, data-encoded tag from claims perform the steps or functions of recognizing tag identifying a usage allowance, unlocking use of system resource, after limited time define by the usage allowance 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of physical computing processor, storage device, data-encoded tag, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of 
Dependent claims further describe the abstract idea of enforcing rights/license. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 10-11 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 27 recite “selectively lock use of a mobile telephone and unlock use of the mobile telephone in accordance with the terms of the usage allowance” this limitation was not described in the specification.
Specification discloses: As an example, rationed computing device 14 includes mobile telephone module 46
 Claims 11 and 28 recite “selectively lock use of communications resources and unlock use of the communications resources in accordance with the terms of the usage allowance” this limitation was not described in the specification.
Specification discloses: As another example, rationed computing device 14 includes communications module 48, which may be used to send and/or receive messages (e.g., email, text, chat, audio-chat, video-chat, etc.). When a communications module is included, the access prevention module may selectively lock use of the communications module, and the login module may unlock use of the communications module in accordance with terms of a usage profile and/or computer usage allowance corresponding to a recognized data-encoded tag. (See publication paragraph 0034) but does not disclose above limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8 and 20-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho (KR20060012694).
With respect to claims 1, 20 and 22 Cho discloses: 
selectively lock use of one or more system resources of the computing system (see paragraph Abstract and 0017-0019); 
visually recognize a first data-encoded tag, the first data-encoded tag identifying a first previously-specified usage allowance defining a first limited duration during which system resources of the one or more system resources are to be unlocked, the first previously-specified usage allowance previously-tied to the first data-encoded tag with a first one-to-one correspondence (See paragraph 0017-0018 and 0024);
receive the first previously-specified usage allowance identified by the first data-encoded tag (See paragraph 0024);
unlock use of some to all of the one or more system resources of the computing system for the first limited duration in accordance with the first previously-specified usage allowance (See paragraph 0024);
based on the one or more system resources being unlocked for at least the first limited duration defined by the first previously-specified usage allowance, lock the use of the one or more system resources (See paragraph 0024, 0030-0034);
visually recognize a second data-encoded tag, the second data-encoded tag identifying a second previously-specified usage allowance defining a second limited duration, during which system resources of the one or more system resources are to be unlocked, the second previously-specified usage allowance previously-tied to the second data-encoded tag with a second one-to-one correspondence (See paragraph 0024, 0030-0034);
receive the second previously-specified usage allowance identified by the second data-encoded tag (See paragraph 0024, 0030-0034)
unlock use of some to all of the one or more system resources of the computing system for the second limited duration in accordance with the second previously-specified usage allowance (See paragraph 0024, 0030-0034)
Cho discloses user inputs the life time to use PC (See paragraph 0021 and 0028). Cho does not explicitly disclose that second allowance being different from the first previously specified usage allowance. However, it would have been obvious to one of the ordinary skill in the art at the time invention was made that user can input any new life time as needed to continue using the PC in order to finish his job. 
Additionally, having different allowance time is obvious matter of design choice because different duration of allowance time will not modify the operation of the system. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

With respect to claims 4 and 23 Cho discloses all the limitations as described above. Cho further disclose: sends a first identifier derived from the first data-encoded tag to a remotely-located usage allowance server and receives the first previously-specified usage allowance from the remotely-located usage allowance server, and where the physical computing processor sends a second identifier, different from the first identifier, derived from the second data-encoded tag to the remotely-located usage allowance server and receives the second previously-specified usage allowance from the remotely-located usage allowance server (See paragraph 0032-0034).

With respect to claims 5 and 24 Cho discloses all the limitations as described above. Cho further disclose: a usage allowance database, where the physical computing processor receives the first previously-specified usage allowance from the usage allowance database based on a first identifier derived from the first data-encoded tag, and where the physical computing processor receives the second previously-specified usage allowance from the usage allowance database based on a second identifier, different than the first identifier, derived from the first data-encoded tag (See paragraph 0032-0034). 

With respect to claims 6 and 25 Cho discloses all the limitations as described above. Cho further disclose: where the physical computing processor automatically sets an active-user as a user identified by a previously-specified usage allowance tied to a visually-recognized data-encoded tag (See paragraph 0030-0034).

With respect to claim 7 Cho discloses all the limitations as described above. Cho further disclose: automatically limit access to the one or more system resources according to a simple-use mode of operation specified by the usage allowance (See paragraph 0030-0034).

With respect to claims 8 and 26 Cho discloses all the limitations as described above. Cho further disclose: barcode reader (See paragraph 0017, 0022, Fig 1 part 21). Cho does not explicitly disclose that the barcode reader is a digital camera. However, Examiner takes Official Notice that digital camera are old and well known in the art at 

With respect to claim 21 Cho discloses all the limitations as described above. Cho further disclose: store the usage allowance to a usage allowance database of the computing storage device, the usage allowance specifying terms for unlocking system resources of the computing system; and associate the data-encoded tag with the usage allowance, the data-encoded tag identifying the usage allowance accessible by the computing system (See paragraph 0030-0034).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho (KR20060012694) in view of Kelly (US 20090118006).

With respect to claim 9 Cho discloses all the limitations as described above. Cho further disclose: barcode reader (See paragraph 0017, 0022, Fig 1 part 21). Cho does not explicitly disclose computing system further comprising a rear-projector and rear-projection display surface and capture the image of the data-encoded tag when the data-encoded tag is positioned on the rear-projection display surface. Kelly discloses: computing system further comprising a rear-projector and rear-projection display surface and capture the image of the data-encoded tag when the data-encoded tag is positioned on the rear-projection display surface (See paragraph 0019, 0172, 0215). Therefore, it would have been obvious to one of the ordinary skill in the art at the time .

Claims 10-12 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho (KR20060012694) in view of Bannwolf (US 20080182232).
With respect to claims 10 and 27 Cho discloses all the limitations as described above. Cho does not explicitly disclose: selectively lock use of a mobile telephone and unlock use of the mobile telephone in accordance with the terms of the usage allowance. Bannwolf discloses: selectively lock use of a mobile telephone and unlock use of the mobile telephone in accordance with the terms of the usage allowance (See paragraph 0012 and 0072). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Cho reference with Bannwolf reference in order to manage and controlled computer activities. (Bannwolf paragraph 0003).

With respect to claims 11 and 28 Cho discloses all the limitations as described above. Cho does not explicitly disclose: selectively lock use of communications resources and unlock use of the communications resources in accordance with the terms of the usage allowance. Bannwolf discloses: selectively lock use of communications resources and unlock use of the communications resources in accordance with the terms of the usage allowance (See paragraph 0012 and 0072). 

With respect to claims 12 and 29 Cho discloses all the limitations as described above. Cho does not explicitly disclose: selectively lock use of one or more computer games and unlock use of the one or more computer games in accordance with terms of a previously-specified usage allowance tied to a visually-recognized data-encoded tag. Bannwolf discloses: selectively lock use of one or more computer games and unlock use of the one or more computer games in accordance with terms of a previously-specified usage allowance tied to a visually-recognized data-encoded tag (See paragraph 0012, 0040 and 0072). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Cho reference with Bannwolf reference in order to manage and controlled computer activities. (Bannwolf paragraph 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King (US 20090077658) discloses utilizing a camera to read barcode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685